Citation Nr: 1415971	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment of non-service connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The decedent had active duty for training (ACDUTRA) from October 1984 to March 1985 as well as additional training in the Missouri National Guard.  He died in November 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a travel board hearing in Los Angeles, California before the undersigned in March 2013.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.


FINDINGS OF FACT

1. The decedent died in November 2009 and was later cremated.  The appellant's application for non-service connected burial benefits was received in June 2010.

2. The decedent was not receiving any VA compensation or pension benefits at the time of his death. 

3. There was no original or reopened claim for VA compensation or pension benefits pending at the time of the decedent's death. 

4. The decedent was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5. The decedent's body was not unclaimed, and the appellant paid all funeral and cremation expenses in full. 

6. The decedent did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003).

Analysis

The appellant is seeking entitlement to non-service connected burial benefits.  As noted above, the decedent died in November 2009 and was later cremated.  The appellant contends that he served in the military including travelling to Arkansas and Honduras.  She also testified that he worked part-time for a military base.

A burial allowance is payable only under certain specified circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1600 (2013).  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, the RO found that the decedent's death was not due to service-connected disability in a May 2010 rating decision.  The appellant did not file a timely notice of disagreement with respect to this decision and it therefore became final.  38 U.S.C.A. § 7105 (West 2002).  There is also no evidence that the decedent's death was due to service or service-connected disabilities.  The appellant is therefore not entitled to burial benefits on this basis.

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).   

The Board finds that the criteria for payment of non-service connected burial benefits under 38 C.F.R. § 3.1600 (b) have not been met.  Specifically, the decedent had not been granted service connection for any disability at the time of his death, and he was not receiving any VA compensation or pension benefits.   Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the decedent was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The decedent's body was not held by a State, and the appellant claimed his body.  Burial benefits are therefore not warranted under 38 C.F.R. § 3.1600 (b).

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (2013).  There is no such evidence in this case and therefore benefits are also not warranted under these provisions. 

Entitlement to non-service connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on any other basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002).  In this case the decedent had only ACDUTRA.  There was no active military service as defined by statute or regulation.  As such, there is no basis to allow the claim.

In conclusion, the basic eligibility requirements for non-service connected benefits have not been met, and the appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to non-service connected burial benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


